ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                )
                                            )
Washington Security Group, Inc.             )     ASBCA Nos. 58120, 58219
                                            )
Under Contract Nos. HHM402-06-M-0213 )
                    HHM402-07-M-0259 )
                    HHM402-05-F-0531 )

APPEARANCES FOR THE APPELLANT:                    Lars E. Anderson, Esq.
                                                  James Y. Boland, Esq.
                                                   Venable LLP
                                                   Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Joseph K. Venghaus, JA
                                                  Erica Beardsley, Esq.
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

       On 7 February 2014, appellant filed a motion to withdraw the appeals based upon
a negotiated settlement. Respondent joined in that request pursuant to the terms of the
agreement. We construe the motion to withdraw as a motion to dismiss, and accordingly,
dismiss the appeals with prejudice.

      Dated: 11 February 2014



                                                ruCHARDSHACKLEFORD
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58120, 58219, Appeals of
Washington Security Group, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2